DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-21 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2019 and 02/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 
	I.	Arrangement for Gas-liquid Separator of a Refrigeration Cycle Apparatus.
	II.	Gas-liquid Separator System for Refrigeration Cycle Apparatus
	
The specification calls for #7 to be a bypass. As generally known in the art, the term “bypass” defines a channel that protrude from a main stream, goes around a structure or an element, and rejoins the mainstream. The term “bypass” as understood by an ordinary skill artisan does not commensurate in scope with the applicant assertion. In the instant application, the bypass #7, as made separate from the .

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

expansion device in at least claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Expansion device is interpreted to cover an expansion valve as per [0043] of the specification, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a bypass through which the gas refrigerant obtained through the separation by the gas- liquid separator is returned to a suction side of the compressor” in lines 7-8, which limitation is indefinite for the following reasons:
	
As generally known in the art, the term “bypass” defines a channel that protrude from a main stream, goes around a structure or an element, and rejoins the mainstream. The term “bypass” as understood by an ordinary skill artisan does not commensurate in scope with the applicant assertion. In the instant application, the bypass #7, as made separate from the outflow pipe #4, clearly does not represent the ordinary meaning of a bypass. Bypass #7 alone does not also allow for gas refrigerant obtained through the separation by the gas- liquid separator to be returned to a suction side of the compressor. Nonetheless, the combination of bypass #7 and outflow pipe #4 allow for gas refrigerant obtained through the separation by the gas- liquid separator to be returned to a suction side of the compressor. Given that the claim along with the specification clearly requires outflow pipe #4 to be separated from #7, conduit #7 on its own is not a bypass. Conduit #7 does not defines a channel that protrude from a main stream, goes around a structure or an element, and rejoins the mainstream. Thus the usage of the term “bypass” as presented in claim 1 creates some ambiguities. Because of this, the claim is indefinite.

For examination, the bypass will be interpreted as the combination of the outflow pipe #4 and the conduit #7.

Claim 3 calls for the limitation “0<Dinlet< (0.71Gr0.5) where Gr (kg/h) is a refrigerant mass flow rate in a rated heating operation and Dinlet (mm) is an in-pipe equivalent diameter of the inflow pipe”, which limitation is indefinite as it recites both an apparatus and the method steps of using the apparatus. The limitation requires the steps of flowing refrigerant at a specific rate during a specific heating operation. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus. See MPEP 2173.05(p).



Claim 4 calls for the limitation “wherein the inflow pipe of the gas-liquid separator has a shape bent at a position outside the container and includes an insertion portion one end of which is positioned inside the container, a bent portion extending from another end of the insertion portion, and an inflow portion extending from a tip of the bent portion”, which is indefinite for the following reasons:
	I.	the limitation is a run-on sentence. It lacks appropriate punctuation.
	II.	it is unclear which previously recited structure the term “one end of which” is referring to. Is it the inflow pipe? The insertion portion?

For examination, the limitation above will be interpreted as “wherein the inflow pipe of the gas-liquid separator has a shape bent at a position outside the container, the inflow pipe includes an insertion portion having one end positioned inside the container, a bent portion extending from another end of the insertion portion, and an inflow portion extending from a tip of the bent portion”.

Claim 5 calls for the limitation “wherein 0<L.sub.2<15D.sub.inlet”, which limitation is indefinite for the following reasons:
I.	D.sub.inlet lacks antecedent basis.
II.	it is unclear as to what the applicant is referring to as D.sub.inlet. 
For examination purposes, will be interpreted as an in-pipe diameter of the inflow pipe; as per claim 3.

Claim 6 calls for the limitation “when an orthogonal coordinate system is defined in a plane that is vertical to a center axis of the insertion portion …”, which limitation is indefinite as it recites both an apparatus and the method steps of using the apparatus. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus. See MPEP 2173.05(p).

Claim 13 calls for the limitation “the refrigeration cycle apparatus being configured such that when an opening degree of the first expansion device increases, opening degrees of the second expansion device and the third expansion device decreases”, which limitation is indefinite as it recites both an apparatus and the method steps of using the apparatus. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus. See MPEP 2173.05(p).

Claim 16 calls for the limitation “the second expansion device is closed when 0<Grnow ≤ 1.98(Dinlet)2 is satisfied where Dinlet (mm) is an in-pipe equivalent diameter of the inflow pipe and Grnow (kg/h) is a refrigerant circulation amount of the main circuit” which limitation is indefinite as it recites both an apparatus and the method steps of using the apparatus. The limitation requires the step of flowing a specific amount of refrigerant in the main circuit. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus. See MPEP 2173.05(p).

Claim 18 calls for the limitation “the third expansion device is fully open” in the last line. The term “fully open” is a relative term which renders the claim indefinite.  The term "fully open" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, what is considered fully open to user A is not necessarily considered fully open for user B.

For examination purposes, the limitation “the third expansion device is fully open” will be interpreted as “the third expansion device is open”.

Claims 20 and 21 each calls for the limitation “all of the plurality of outdoor units” in lines 2-3; which limitation lacks antecedent basis.

Applicant should amend claims 20 and 21 to recite “a plurality of outdoor units” in lieu of “all of the plurality of outdoor units”.

Claim(s) 2-21 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 11, 13, 14-16, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (JP 2010181090 A).

Regarding claim 1:
Murakami discloses a refrigeration cycle apparatus (Fig. 23) comprising: 
a main circuit #100 through which refrigerant circulates and in which a compressor #1, a condenser #3, a first expansion device #4, a centrifugal gas-liquid separator #5 that separates refrigerant into gas refrigerant and liquid refrigerant by using centrifugal force (see at least [0020], [0013], and Fig. 23-24), and an evaporator #7 are connected by refrigerant pipes (see Fig. 23); and 
a bypass #22 through which the gas refrigerant obtained through the separation by the gas-liquid separator is returned to a suction side of the compressor ([0052]), 
wherein the gas-liquid separator #5 includes a cylindrical container ([0015]), an inflow pipe #20, a gas outflow pipe #22, and a liquid outflow pipe #21, wherein the main circuit includes a third expansion device #6 provided between the liquid outflow pipe of the gas-liquid separator and the evaporator (see flow diagram of Fig. 23), and wherein the gas refrigerant discharged from the gas outflow pipe of the gas-liquid separator flows into the bypass evaporator (see flow diagram of Fig. 23), and the bypass is provided with a second expansion device #8.

Regarding claim 3:
Murakami further discloses wherein Dinlet<Dbottle/2 is satisfied where Dbottle (mm) is an inside diameter of the container and Dinlet (mm) is an in-pipe equivalent diameter of the inflow pipe (see at least Fig. 23-24).

Note: the limitation “0<Dinlet<(0.71Gr0.5) is satisfied where Gr (kg/h) is a refrigerant mass flow rate in a rated heating operation and Dinlet (mm) is an in-pipe equivalent diameter of the inflow pipe” is a contingent limitations. The contingency here is the requirement of a specific flow rate within a specific operation. As per MPEP 2111.04, II, since all the structural element required to perform the steps above are disclosed by Murakami, the claimed limitation is anticipated.

Regarding claim 7:
Murakami further discloses wherein the gas-liquid separator has a liquid outlet (outlet to liquid outflow pipe #21), and wherein, in plan view, the liquid outlet is provided at a position not overlapping a gas outlet (outlet to outflow pipe #22) (see at least Fig. 23-24), the gas outlet being provided at a container-side end of the gas outflow pipe (see at least Fig. 23-24).  
Regarding claim 8:
Murakami further discloses wherein the gas-liquid separator includes the liquid outflow pipe connected to a bottom part of a side wall of the container or to a bottom wall of the container (see at least Fig. 23-24), and wherein the liquid outlet is provided at a container-side end of the liquid outflow pipe (see at least Fig. 23-24). 
Regarding claim 11:
Murakami further discloses wherein the first expansion device, the second expansion device, and the third expansion device are controlled such that the liquid refrigerant accumulated in the gas-liquid separator is not discharged from a gas outlet of the gas-liquid separator (see [0048]: “During the heating operation, the flow rate adjusting valve 8 is closed to prevent the refrigerant from flowing into the bypass pipe 22”. Note: the two other valves are open to enable refrigerant flow for cooling operations).

Regarding claim 13:
Murakami discloses all the limitations.
The limitation “being configured such that when an opening degree of the first expansion device increases, opening degrees of the second expansion device and the third expansion device decreases” is a contingent limitations. As per MPEP 2111.04, II, since all the structural element required to perform the steps above are disclosed by Murakami, the claim is anticipated.

Regarding claim 14:
Murakami further discloses wherein the third expansion device #6 is a fixed expansion device whose amount of expansion is fixed ([0013]). 
Regarding claim 15:
Murakami further discloses wherein the third expansion device is a capillary tube ([0013]).

Regarding claim 16:
Murakami discloses all the limitations.

Note: the limitation “the second expansion device is closed when 0<Grnow ≤ 1.98(Dinlet)2 is satisfied where Dinlet (mm) is an in-pipe equivalent diameter of the inflow pipe and Grnow (kg/h) is a refrigerant circulation amount of the main circuit” is a contingent limitations. The contingency here is the requirement of a specific refrigeration circulation amount. As per MPEP 2111.04, II, since all the structural element required to perform the steps above are disclosed by Murakami, the claimed limitation is anticipated.

Regarding claim 17:
Murakami further discloses an indoor unit including an indoor heat exchanger #7 serving as the condenser, and an outdoor unit including an outdoor heat exchanger #3 serving as the evaporator (see at least [0013]). 

Regarding claim 18:
Murakami further discloses a four-way valve #2 that switches an operation between a heating operation and a cooling operation by switching a flow of the refrigerant in the main circuit, wherein the indoor heat exchanger serves as the evaporator and the outdoor heat exchanger serves as the condenser in the cooling operation (see at least Fig. 23 and [0013], [0019] & [0031]), and wherein the third expansion device is fully open in the cooling operation ([0025]). Note: vale #6 is fully open to some extent, in order for refrigerant to flow therethrough.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2010181090 A) in view of Ishikawa (JP 2017020768 A).

Regarding claim 4:
Murakami discloses all the limitations, except for wherein the inflow pipe of the gas-liquid separator has a shape bent at a position outside the container, the inflow pipe includes an insertion portion having one end positioned inside the container, a bent portion extending from another end of the insertion portion, and an inflow portion extending from a tip of the bent portion.

In the same field of endeavor, Ishikawa teaches a gas-liquid separator #1 wherein the inflow pipe #3 of the gas-liquid separator has a shape bent at a position outside the container (see Fig. 3), the inflow pipe includes an insertion portion #35 having one end positioned inside the container, a bent portion #(#33 & #32) extending from another end of the insertion portion, and an inflow portion #31 extending from a tip of the bent portion (see at least Fig. 2).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Murakami with the inflow pipe of the gas-liquid separator having the configuration above as taught by Ishikawa.

One of ordinary skills would have recognized that doing so would have facilitated installation of the device, at least by virtue of reducing the space required to accommodate the inflow pipe.

Regarding claim 5:
Murakami as modified discloses all the limitations, except for wherein the length of the insertion portion is less than 15 times an in-pipe diameter of the inflow pipe.

Ishikawa further teaches wherein the length of the insertion portion #35 is less than 15 times an in-pipe diameter of the inflow pipe (see at least Fig. 2).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Murakami as modified with the length of the insertion portion being less than 15 times an in-pipe diameter of the inflow pipe as further taught by Ishikawa.

One of ordinary skills would have recognized that doing so would have facilitated installation of the device, at least by virtue of reducing the space required to accommodate the inflow pipe.

Regarding claim 6:
Murakami as modified discloses all the limitations.
The limitation “when an orthogonal coordinate system is defined in a plane that is vertical to a center axis of the insertion portion, with an origin being a point of intersection of the plane and the center axis, an x axis is defined as a vertical line extending from the origin toward a lower side in a direction of gravitational force, the x axis being positive toward the lower side in the direction of gravitational force, and a y axis extends on left and right sides of a plane containing the center axis and the x axis, the y axis being positive toward a side of the origin on which a center line of the container is positioned; and wherein the inflow portion is positioned in a first quadrant defined on the positive side of the x axis and on the positive side of the y axis, or in which x>0 and y>0” is a contingent limitations. As per MPEP 2111.04, II, since all the structural element required to perform the steps above are disclosed by Murakami as modified, the claim is unpatentable.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2010181090 A) in view of Takeda (US 9541316 B2).

Regarding claim 9:
Murakami discloses all the limitations, except for wherein, in the gas-liquid separator, a flared surface spreading outward toward a lower side is provided on an outer periphery of the gas outflow pipe and at a position lower than an inlet from which the refrigerant flows into the gas-liquid separator.

In the same field of endeavor, Takeda teaches a gas-liquid separator (Fig. 5) provided with a flared surface spreading outward toward a lower side on an outer periphery of the gas outflow pipe #109 and at a position lower than an inlet #105 from which the refrigerant flows into the gas-liquid separator (see at least col. 1, L 21-46). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Murakami with the gas-liquid separator comprising the aforementioned configuration, as taught by Takeda.

One of ordinary skills would have recognized that doing so would have reduce pressure loss from the gas flowing to the compressor; thereby, enhancing the efficiency of the device.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2010181090 A) in view of Yamada (US 20120247146 A1).
Regarding claim 10:
Murakami discloses all the limitations, except for wherein the container of the gas-liquid separator has a conical shape projecting downward in a direction of gravitational force.

In the same field of endeavor, Yamada teaches wherein the container of a gas-liquid separator #14 ([0058-0059]) has a conical shape projecting downward in a direction of gravitational force (see at least Fig. 1 and 2A).
Since it has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Murakami with the container of the gas-liquid separator has a conical shape projecting downward in a direction of gravitational force as taught by Yamada.

One of ordinary skills would have recognized that doing so would have reduce the size of the gas-liquid separator; thereby, making it more convenient for small scale applications. 

Allowable Subject Matter
Claims 2, 12, and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not does not describe or suggest the refrigeration cycle device set forth in claim 2. Specifically, There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art of record such that "in the gas/liquid separator, the inflow pipe is introduced by passing through the upper side of the side wall of the container, the gas outflow pipe is introduced by passing perpendicularly through the container from a central portion of the upper wall of the container, wherein the introduction length L1 of the gas outflow pipe from the upper end of the container is greater than 0.26 H1, and less than 0.65 H1, wherein H1 correspond to the height of the container, and wherein the difference obtained by subtracting a vertical distance H1 measured from the upper end of the container to a gas outlet of the gas outflow pipe from the gas-outflow-pipe insertion length L1 (L1-H1) is greater than 0.25 H1. Such provision would not have been obvious to an ordinary skill artisan.

The prior art does not does not describe or suggest the refrigeration cycle device set forth in claim 12. Specifically, There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art of record to provide "a first temperature sensor that measures the temperature of a refrigerant that has flowed out from a liquid outflow port of the gas/liquid separator, a second temperature sensor that measures the temperature of refrigerant at the outlet of the condenser, and a third temperature sensor that measures the evaporation temperature of the evaporator, wherein the first throttle device, the second throttle device and the third throttle device are controlled on the basis of the frequency of the compressor and the measurement result of each of the temperature sensors". Such provision would not have been obvious to an ordinary skill artisan.

The prior art does not does not describe or suggest the refrigeration cycle device set forth in claims 19-21. Specifically, There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art of record to incorporate a plurality of the indoor units, wherein the first throttle device, the second throttle device and the third throttle device are controlled on the basis of the number of connected indoor units, the frequency of the compressor, and the measurement result of each temperature sensor”. Such provision would not have been obvious to an ordinary skill artisan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ther (US 20040118148 A1) discloses an accumulator with the inlet tube bent and the gas outlet tube comprising a trumpet shape.

Ishii (US 4341086 A) discloses a refrigerant circuit with a bypass from a separator to an inlet of the compressor.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763